Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 17/007135 filed on 08/31/20. 

Claims 1-15 are remain pending in the application.






Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more ("2014 Interim Guidance on Patent Subject Matter Eligibility," 79 Fed. reg. 74618 (Dec. 16, 2014), which supplements the "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al.," Memorandum to the Examining Corps, June 25, 2014. See also DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. Dec. 5, 2014) and Content Extraction v. Wells Fargo Bank (Fed. Cir. Dec. 23, 2014)).

The courts found concepts relating to “comparing information regarding a sample or test subject to a control or target data …collecting and comparing know information … obtaining and comparing intangible data …comparing new and stored information and using rules to identify options ” as an abstract idea. Furthermore, abstract ideas are also “…an algorithm for calculating parameters indicating an abnormal condition …calculating the difference between local and average data values…” With respect to Claims 1, 8 and 14, the 

The additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea because the additional elements cause the 

Claims 2-5, 7-10 and 12-15 are likewise rejected.

Claim Rejections - 35 USC § 102  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (US Pub. 2007/0240088).

As to claims 1, 6 and 11 the prior art teach a method of identifying elements in a design layout having multiple levels of hierarchical cells, each cell having one or more geometric elements, comprising: 

selecting a cell from a list of candidate cells for a level of a hierarchy (see fig 1-4 paragraph 0020-0023 and 0053-0060); 

applying a local rule to the selected cell (see fig 1-5 paragraph 0057-0063); 

identifying each selected cell that includes a geometric element that passes the local rule (see fig 4-6 paragraph 0060-0066 and background); 

and building a list of candidate cells for a next-higher level of the hierarchy according to the identified cells (see fig 1-6 paragraph 0062-0068); 

repeating the selecting, identifying, and building operations for each higher level of the hierarchy (see fig 3-6 paragraph 0065-0070); 

and when a highest level of the hierarchy has been processed, returning and storing the list of candidate cells as the global solution for the applied local rule (see fig 3-7 paragraph 0071-0077 and summary).

As to claims 2, 7 and 12 the prior art teach wherein the selecting, identifying, and building operations are performed in parallel for multiple cells from the list of candidate cells for the level of the hierarchy (see fig 4-6 paragraph 0059-0067 and background).

As to claims 3, 8 and 13 the prior art teach further comprising returning and storing the geometric elements in the list of candidate cells that pass the local rule (see fig 1-4 paragraph 0021-0030).

As to claims 4, 9 and 14 the prior art teaches wherein the local rule is a rule to find a geometric element of the cell that is in a specific location (see fig 1-5 paragraph 0055-0062).

As to claims 5, 10 and 15 the prior art teaches wherein the local rule is a rule to identify a chain of geometric elements (see fig 1-5 paragraph 0061-0070).









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BINH C TAT/Primary Examiner, Art Unit 2851